     Fill in this information to identify your case:

                      Sarah Elaine Mutnick
      Debtor 1


      Debtor 2
      (Spouse, iffling) FirslName              WKWitName                  LastName

      United StatesBankruptcy Court for the:Western District of Washington

      Case number
                        20^2041-BDL
      (If known)




 Official Form 427
 Cover Sheet for Reaffirmation Agreement                                                                                                                      12/15

 Anyone who isa party to a reaffirmation agreement may fill outand file this form. Fill itoutcompletely, attach itto the reaffirmation agreement,
 and file the documents within the time set under Bankruptcy Rule 4008.


                   Explain the Repayment Terms of the Reaffirmation Agreement

1.     Who is the creditor?           Wells Fargo Bank, N.A.
                                      Name of the creditor



2. How much is the debt?                                     bankruptcy case is filed S        310,549.51

                                      To be paid under the reaffirmation agreement $_           310,193.39

                                         $2,021.97 pgr month for ^50 months (if fixed interest rate)

3.     What is the Annual
                                      Before the banl<ruptcy case was fled                   4.000 0/^
       Percentage Rate (APR)
       of interest? (See
       Bankruptcy Code                Under the reaffirmation agreement                      4.000 o/„ [g Fixed rate
       § 524(k)(3)(E).)                                                                                  Q Adjustable rate

4.     Does collateral secure
                                      Q No
       the debt?
                                      Qi Yes. Describe the collateral.          1313 Sustina Ln. S.W.. Tumwater. WA 98512
                                                Current market value           S         378,355.00

5.     Does the creditor assert
       that the debt is
                                      tB" No
       nondischargeable?              • Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable.

6.     Using information from         Income and expenses reported on Schedules I and J            Income and expenses stated on the reaffirmationagreement
       Schedule I: Your Income
       (Official Form 1061) and
       Schedule J: Your              6a. Combined monthly income from           $^ / ) O.          6e. Monthly income from all sources                 / )0.
       Expenses (Official Form          line 12 of Schedule   '                                          after payroll deductions
       106J), fill in the amounts.

                                     6b. Monthly expenses from line 22c of_                              ^''onthly expenses                     - s^9i?.oo
                                        Schedule J


                                     6c. Monthly payments onall                      j _D_         6g. Monthly payments on all                  —$     0
                                        reaffirmed debts not listed on                                   reaffirmed debts not included In
                                        Schedule J                                                       monthly expenses

                                     6d. Scheduled net monthly income                              6h. Present net monthly income
                                        Subtract lines 6b and 6c from 6a.                                Subtract lines 6f and 6g from 6e.
                                        If the total is less than 0, put the                             If the total is less than 0, put the
                                        number in brackets.                                              number in brackets.




     Official Form 427                                            Cover Sheet for Reaffirmation Agreement                                            page 1
 Debtor 1         Sarah Elaine Mutnick                                                                          Case number (fuKwn).20-42041-BDL
                   Firsl NaFTW       \lKjolf Nar-e




7.   Are the income amounts
     on lines 6aand 6e                     Q Yes. Explain why they are different and complete line 10..
     different?




8.   Are the expense
     amountson lines6b                     • Yes. Explain why they are different and complete line 10..
     and 6f different?




9. Is the net monthly
     income in line 6h less                •>es. Apresumption of hardship arises (unless the creditor Is acredit union).
                                                           Explain how the debtor will make monthlypayments on the reaffirmeddebt and pay other living expenses.
                                                           Complete line 10.




10. Debtor's certification
                                                           I certify that each explanation on lines 7-9 is true and correct
     about lines 7-9

     If any answer on lines 7-9 is
     Yes, the debtor must sign
     here.
                                                                                   £ rh^A
     II all Ihe answers on lines 7-9                         ^gnature ofDebtor 1                                      Sii
                                                                                                                      Signature of Debtor 2 (Spouse Only in a Joint Case)
     are No. go toline 11.


11. Did an attorney represent Q No
    thedebtor innegotiating """CiYes. Has the attorney executed a declaration oranaffidavit tosupport thereaffirmation agreement?
     the reaffirmation                                 n
     agreement?
                                                       B^Yes


               Sign Here


 Whoever fills out this form            I certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the
 must sign here.                        parties identified on this Cover Sheet for Reaffirmation Agreement



                                                     /s/ Kelly Sutherland                                                                     11/04/2020
                                                                                                                                      Date
                                                Signature                                                                                     MM /DD/YYYY




                                               Kelly Sutherland. WSBA # 21889



                                                Check one:

                                                •      Debtor or Debtor's Attorney
                                                       Creditor or Creditor's Attorney




Official Form 427                                                      Cover Sheet for Reaffirmation Agreement                                                 page 2
B2400A/B ALT (Form 240flA/B ALT) (12/15)
                                                        •   Presumption of Undue Hardship
                                                                Presumption of Undue Hardship
                                                    (Check box as directed in Part D: Debtor's Statement
                                                    in Support of ReafllrmationAgreement.)



                      UNITED STATES BANKRUPTCY COURT
                    Western                    District of Washington

In re Sarah Elaine Mutnick                 ,                   CaseNo. 20-42041 -BDL
                       Debtor                                  Chapter_7

                              REAFFIRMATION AGREEMENT
        [Indicate all documents included in thisfiling by checking each applicable box.]
       •x Part A: Disclosures. Instructions, and            •x Part D: Debtor's Statement in
            Notice to Debtor (pages 1- 5)                     Support of ReafTirmation Agreement
       •x PartB: Reaffinnation Agreement                    • Part E: Motion for Court Approval
       •x Part C: Certification by Debtor's Attorney
       [Note: Complete Part E only if debtorwas not represented by an attorney during
       the courseof negotiating this agreement. Note also: Ifyou complete Part E, you must
       prepare andfde Form 2400C ALT- Orderon Reaffirmation Agreement.]

       Name of Creditor: Wells Fargo Bank, N.A.

       • [Check this box if] Creditor is a Credit Union as defined in §19(b)(I)(a)(iv) of the
            Federal Reserve Act


PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR

        L       DISCLOSURE STATEMENT

       Before Agreeing to Reaffirm a Debt, Review TheseImportant Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
       This Summaiy is made pursuant to the requirements of the Bankruptcy Code.

AMOUNT REAFFIRMED


       The amount of debt you have agreed to reaffirm:                           §310,193.39

     The amount ofdebtyou have agreed to reaffirm includes allfees and costs (if any) that have
accruedas of the dateofthis disclosure. Your creditagreement may obligate you topay additional
amounts which may come due after the date ofthis disclosure. Consult your credit agreement.
B2400A/B ALT (Form 2400A/B ALT) (12/15)                                                        2


ANNUAL PERCENTAGE RATE


[The annualpercentage rate can be disclosed in different ways, depending on the type ofdebt.]

       a. If the debt is an extension of "credit" under an "open end credit plan," as those tenns
are defined in § 103 of the Truth in Lending Act, such as a credit card, the creditor may disclose
the annual percentage rale shown in (i) belowor, to ihe extent this rate is not readily a\ ailable or
not applicable, the simple interest rate shown in (ii) below, or both.

       (i) The Annual Percentage Rate disclosed, or that would have been disclosed, to
       the debtor in the most recent periodic statement prior to entering into the
       reaffiiTnation agreement described in Part B below or, if no such periodic
       statement was given to the debtor during the prior six months, the annual
       percentage rate as it would have been so disclosed at the time of the disclosure
       statement:           %.

                                       — And/Or —

       (ii) The simple interest rate applicable to the amount reaffimied as of the date
       this disclosure statement is given to the debtor:                 %. If different
       simple interest rates apply to different balances included in the amount
       reaffirmed, the amount of each balance and the rate applicable to it are:

       $             @              %;
       $             @              %;
       $             @              %.


       b. If the debt is an extension of credit other than under than an open end credit plan, the
creditor may disclosc the annual percentage rate shown in (I) below, or, to the extent this rate is
not readily available or not applicable, the simple interest rate shown in (ii) below, or both.

       (i) The Annual Percentage Rate under § 128(a)(4) of the Truth in Lending Act, as
       disclosed to the debtor in the most recent disclosure statement given to the debtor
       prior to entering into the rcaffirmation agreement with respect to the debt or, if no
       such disclosure statement was given to the debtor, the annual percentage rate as it
       would have been so disclosed: 4.00          %.

                                      — And/Or —


       (ii) The simple interest rate applicable to the amount reaffirmed as of the date
       this disclosure statement is given to the debtor:              %. If different
       simple interest rates apply to different balances included in the amount
       reaffirmed, the amount of each balance and the rate applicable to it are:
B2400A/B ALT (Form 2400A/B AL1) (12/15)


          $            {S3           %;
          $            (S3           %;
          $                          %.



          c. If the underlying debt transaction was disclosed as a variable rate transaction on the
most recent disclosure given under the Truth in Lending Act:

          The interest rate on your loan may be a variable interest rate which changes from
          time to time, so that the annual percentage rate disclosed here may be higher or
          lower.



       d. If the reaffimied debt is secured by a security interest or lien, which has not been
waived or determined to be void by a final order of the court, the following items or types of
items of the debtor's goods or property remain subject to such security interest or lien in
connection with the debt or debts being reaffirmed in the reaffirmation agreement described in
Part B.


Item or Type of Item                      Original Purchase Price or Original Amount of Loan
 Real Property                            $310,068.00
1313 Sustina Ln S.W.
Tumwater, WA 98512

Optional—At the election ofthe creditor, a repayment scheduleusing one or a combination of
thefollowing may be provided:

Repayment Schedule;

Your first payment in the amount of $2,021.97     is due on 10/01/2020 (date), but the fiiture
payment amount may be different. Consult your reaffirmation agreement or credit agreement, as
applicable.

                                                 — Or —


Your payment schedule will be:             (number) payments in the amount of $
each, payable (monthly, annually, weekly, etc.) on the            (day) of each
( week, month, etc.), unless altered later by mutual agreement in writing.

                                                 — Or —


A reasonably specific description of the debtor's repayment obligations to the extent known by
the creditor or creditor's representative.

          2. INSTRUCTIONS AND NOTICE TO DEBTOR
B2400A/B ALT (Korm 2400A/B ALT) (12/15)                                                      4


        Reaffirming a debt is a serious flnancial decision. The law requires you to take certain
steps to make sure the decision is in your best interest. If these steps are not completed, the
reaffirmation agreement is not effective, even though you have signed it.

       1. Read the disclosures in this Pan A carefully. Consider the decision to reaffirm
carefully. Then, if you want to reaffinn, sign the reaffirmation agreement in Part B (or you may
use a separate agreement you and your creditor agree on).

       2. Complete and sign Part D and be sure you can afford to make the payments you are
agreeing to make and have received a copy of the disclosure statement and a completed and
signed reaffirmation agreement.

      3. If you were represented by an attorney during the negotiation of your reaffirmation
agreement, the attorney must have signed the certification in Part C.

      4. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, you must have completed and signed Part E.

       5. The original of this disclosure must be filed with the court by you or your creditor. If a
separate reaffinnation agreement (other than the one in Part B) has been signed, it must be
attached.


         6. If the creditor is not a Credit Union and you were represented by an attorney during
the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective
upon filing with the court unless the reaffinnation is presumed to be an undue hardship as
explained in Pan D. If the creditor is a Credit Union and you were represented by an attorney
during the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes
effective upon filing with the court.

        7. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, it will not be effective unless the coun approves it. The court will notify you and the
creditor of the hearing on your reaffirmation agreement. You must attend this hearing in
bankruptcy court where the judge will re\ iew your reaffirmation agreement. The bankruptcy
court must approve your reaffinnation agreement as consistent with your best interests, except
that no court approval is required if your reaffirmation agreement is for a consumer debt secured
by a mortgage, deed of trust, security deed, or other lien on your real property, like your home.
B2400A/B ALT (Form 2400A/B ALT) (12/15)



  YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

       You may rescind (canccl) yourreaffirmation agreement at any time before the
bankruptcy court enters a discharge order, or before the expiration of the 60-day period that
begins on the date your reafTirmation agreement is filed withthe court, whichever occurs later.
To rescind (cancel) yourreafTirmation agreement, you must notify the creditor thatyour
reaffirmation agreement is rescinded (or canceled).


Frequently Asked Questions:

       What are vour obligations if vou reaffirm the debt? A reaffirmed debt remains your
personal legal obligation. It is not discharged in your bankruptcy case. That means that if you
default on your reaffirmed debt afteryourbankruptcy case is over, yourcreditor may be able to
take your property or your wages. Otherwise, your obligations will be determined by the
reaffirmation agreement which may have changed the terms of the original agreement. For
example, if you are reaffinning an open end credit agreement, the creditor may be permitted by
that agreement or applicable law to change the teims of that agreement in the future under
certain conditions.


       Are vou required to enter into a reaffirmation agreement bv anv law? No, you are not
required to reaffinn a debt by any law. Only agree to reaffirm a debt if it is in your best interest.
Be sure you can afford the payments you agree to make.

       What if vour creditor has a security interest or lien? Your bankruptcy discharge does not
eliminate any lien on your property. A "lien" is often referred to as a security interest, deed of
trust, mortgage or security deed. Even if you do not reaffirm and yourpersonal liability on the
debt is discharged, because of the lien your creditor may still have the right to take the property
securing the lien if you do not pay the debt or default on it. If the lien is on an item of personal
properly that is exempt underyour State's law or that the trustee hasabandoned, you may be
able to redeem the item rather than reaffirm the debt. To redeem, you must make a single
payment to the creditorequal to the amount of the allowed secured claim, as agreedby the
parties or determined by the court.

        NOTE: When this disclosure refers to what a creditor "may" do, it does not use
       the word "may" to give the creditorspecific permission. The word "may" is
       used to tell you what might occur if the law permits the creditor to take the action.
       If you have questions about your reaffirming a debt or what the law requires,
       consult with the attorney who helped you negotiate this agreement reaffirming a
       debt. If you don't havean attorney helping you, thejudge will explain the effect
       of your reaffirming a debt when the hearing on the reaffirmation agreement is
        held.
B2400A/B ALT (Form 2400A/B ALT) (12/15)                                                         6



PART B: REAFFIRMATION AGREEMENT.


         I (we) agree to reaffirm the debts arising under the credit agreement described below.

         1. Brief description of credit agreement:




         2. Description of any changes to the credit agreement made as part of this reaffirmation
agreement:



SIGNATUREfSI:



 Borrower;                                              Accepted bv creditor:

                                                         Wells Fargo, N.A.
 .Sarah         ^
 (Print Name)                                           (Printed Name of Creditor)
                                                        c/o Janeway Law Firm, LLC
                                                        1499 SE Tech Center Place, Suite 255,
                                                        Vancouver, WA 98683
 (Signature)                                            (Address of Creditor)

 Date:_ lol 3o/ZdLc)                                     /s/ Kelly Sutherland
                                                        (Signature)
                                                        Kelly Sutherland, WSBA # 21889
 Co-borrower, if also reaffirming these debts;          Attorney for Creditor

                                                        (Printed Name and Title of Individual
 (Print Name)                                           Signing for Creditor)


 (Signature)                                            Date of creditor acceptance:
 Date;
B2400A/B ALT (Form 2400A/B AL'I) (12/15)




PART C: CERTIFICATION BY DEBTOR'S ATTORNEY (IF ANY).



       [To befiled only ifthe attorney represented the debtor during the course ofnegotiating
this agreement.]


       I hereby certify that (1) this agreement represents a fully informed and voluntary
agreement by the debtor; (2) this agreement does not impose an undue hardship on the debtor or
any dependent of the debtor; and (3) I have fully advised the debtorof the legal effect and
consequences of this agreement and any default under this agreement.

       ti^heck box, ifapplicable and the creditor is not aCredit Union.] Apresumption of
undue hardship has been established with respectto this agreement. In my opinion, however, the
debtor is able to make the required payment.


Printed Name ofDebtor's Attorney:      (^ /
Signature of Debtor's Attorney:

Date: /o/ao/cio
B24G0A/B ALT(Form 2400A/B AL1) (12/15)                                                         8

PART D: DEBTOR'S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

        [Read and complete sections 1 and 2, OR. ifthe creditor is a Credit Union and
        the debtor is represented by an attorney, read section 3. Sign the appropriate
        signature liHe(s) and date your signature. Ifyou completesections I and 2
        and vow income less monthly expenses does not leave enough to make the
        payments under this reqfjirmation agreement, check the box at the top ofpage
        I indicating "Presumption of Undue Hardship." Otherwise, check the box at
        the top ofpage 1 indicating "No Presumption of Undue Hardship "7

          1. I believe this reaffirmalioti agreement will not impose an undue hardship on my
dependents or me. I can afford to make the payments on the reaffirmed debt because my
monthly incomc (take home pay plus any other income received) is $ 51                 and my actual
current monthly expenses including monthly payments on post-bankruptcy debt and other
reaffirmation agreements total~SS^^L>>oo leaving S_2^_r]f^to make the required payments
on this reaffirmed debt.


       1understand that if my income less my monthly expenses docs not leave enough to
make the payments, this reaffirmation agreement is presumed to be an undue hardship on me
and must be reviewed by the court. However, this presumption may be overcome if I explain
to the satisfaction of the court how I can afford to make the payments here:


                     (Use an additional page if needed for a full explanation.)

      2. I received a copy of the Reaffirmation Disclosure Statement in Part A and a
completed and signed reaffintiation agreement.

Signed:
          (oStor)
          (Joint Debtor, if any)
Date:        I ^/ 3& I l.OlO
                                                 — Or —
          [Ifthe creditor is a Credit Union and the debtor is represented by an attorney]

          3. I believe this reaffinnation agreement is in my financial interest. I can afford to
make the payments on the reaffirmed debt. I received a copy of the Reaffirmation Disclosure
Statement in Part A and a completed and signed reaffirmation agreement.

Signed:
          (Debtor)

          (Joint Debtor, if any)
Date:
B2400A/B ALT (Form 2400A/B AL1) (12/15)



PART E: MOTION FOR COURT APPROVAL
[T0 be completed andfiled onlyif the debtor is not represented byan attorney during the
course ofnegotiating this agreement.J



     MOTION FOR COURT APPROVAL OF REAFFIRMATION AGREEMENT

          1 (we), the debtor{s), affimi the following to be tme and correct:

          I ain not represented by an attorney in connection with this reaffirmation agreement.

          I believe this reaffirmation agreement is in my best interest based on the income and
expenses I have disclosed in my Statement in Support of this reaffirmation agreement, and
because (provide any additional relevant reasons the court shouldconsider):

        Therefore. I ask the court for an order approving this reaffirmation agreement under
the following provisions {checkall applicable boxes):

                 • 11 U.S.C. § 524(c)(6) (debtor is not represented by an attorney during the
                 course of the negotiation of the reaffirmation agreement)

                 • 11 U.S.C. § 524(m) (presumption of undue hardship has arisen because
                 monthly expenses exceed monthly income)


Signed:
          (Debtor)

          (Joint Debtor, if any)

Date:
{66ACC4A2-3915-48A4-B49F-56A60067C372}                    Page 1 of 3




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm    10/1/2020
{66ACC4A2-3915-48A4-B49F-56A60067C372}                    Page 2 of 3




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm    10/1/2020
{66ACC4A2-3915-48A4-B49F-56A60067C372}                    Page 3 of 3




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm    10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 1 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm     10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 2 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm     10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 3 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm     10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 4 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm     10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 5 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm     10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 6 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm     10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 7 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm     10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 8 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm     10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 9 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm     10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 10 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm      10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 11 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm      10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 12 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm      10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 13 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm      10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 14 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm      10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 15 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm      10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 16 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm      10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 17 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm      10/1/2020
{4EA968F5-DB4D-411D-BCF3-40A302BC47F8}                    Page 18 of 18




https://imaging-prod.wellsfargo.com/ivaas/docViewer.htm      10/1/2020
